—Judgment, Supreme *263Court, New York County (Felice Shea, J.), rendered November 20, 1998, convicting defendant, upon his plea of guilty, of robbery in the first degree (two counts), robbery in the second degree (two counts) and unlawful imprisonment in the first degree, and sentencing him to four concurrent terms of 5 to 10 years concurrent with a term of IVs to 4 years, unanimously modified, on the law, to the extent of reducing the sentence for the second-degree robbery convictions to 2V4 to 41/2 years, and otherwise affirmed.
As the People commendably concede, the record establishes that the court intended defendant’s sentence on his convictions of robbery in the second degree to be 2V4 to 4V2 years, and we modify accordingly. However, we perceive no basis for any other reduction in sentence. Concur — Sullivan, P. J., Nardelli, Williams, Rubin and Marlow, JJ.